Exhibit 10.1

SECURITIES PURCHASE AGREEMENT




SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 13, 2018 by
and between WESTWATER RESOURCES, INC., a Delaware corporation (the “Company”),
and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the
“Buyer”). Capitalized terms used herein and not otherwise defined herein are
defined in Section 7 hereof.




WHEREAS: Subject to the terms and conditions set forth in this Agreement, the
Company  wishes  to  sell  to  the  Buyer,  and  the  Buyer  wishes  to  buy
 from  the  Company, (i) 3,717,773 shares (the “Purchase Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
(ii) warrants, substantially in the form attached hereto as Exhibit A (the
“Pre-Funded Warrants”), to purchase 4,968,518 shares of Common Stock (the
“Warrant Shares”). The Purchase Shares, Pre-Funded Warrants and Warrant Shares
are collectively referred to herein as the “Securities.”




NOW THEREFORE, the Company and the Buyer hereby agree as follows:




1.

PURCHASE OF SECURITIES.




Subject to the terms and conditions set forth in this Agreement, the Company and
the Buyer agree that immediately upon the execution hereof, the Buyer shall
purchase from the Company 3,717,773 Purchase Shares and Pre-Funded Warrants to
purchase 4,968,518 Warrant Shares, and the Buyer shall pay to the Company as the
purchase price therefor, via wire transfer, an aggregate of Two Million Nine
Hundred Three Thousand Six Hundred Fifty-Three Dollars and Seventy-Six Cents
($2,903,653.76). The Purchase Shares, upon issuance and payment therefor as
provided herein, shall be validly issued and fully paid and non-assessable, and
the Warrant Shares, when issued and delivered upon exercise of the Pre-Funded
Warrants in accordance therewith, shall be validly issued and fully paid and
non-assessable. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
Securities to the Buyer under this Agreement.




2.

BUYER’S REPRESENTATIONS AND WARRANTIES.




The Buyer represents and warrants to the Company that as of the date hereof:




(a)

Investment Purpose. The Buyer is entering into this Agreement and acquiring the
Securities for its own account for investment; provided however, by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term.






 




--------------------------------------------------------------------------------





(b)

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.




(c)

Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(e) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the  Securities
and (iii) has had an  opportunity to ask questions of and receive answers from
the officers of the Company concerning the financial condition and business of
the Company and other matters related to an investment in the Securities.
Neither such inquiries nor any other due diligence investigations conducted by
the Buyer or its representatives shall modify, amend or affect the Buyer’s right
to rely on the Company’s representations and warranties contained in Section 3
below. The Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.




(d)

No Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.




(e)

Organization. The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.




(f)

Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution  or exculpation. The
execution and delivery of this Agreement by the Buyer and the consummation by it
of the transaction contemplated hereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Buyer, its managers or its
members.








2




--------------------------------------------------------------------------------





(g)

Residency.  The Buyer is a resident of the State of Illinois.






(h)

No Prior Short Selling. The Buyer represents and warrants to the Company that at
no time prior to the date of this Agreement has any of the Buyer, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Section
242.200 of Regulation SHO of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to the Buyer that as of the date hereof:




(a)

Organization and Qualification.  The Company and its “Subsidiaries” (which for
purposes of this Agreement means any entity in which the Company, directly or
indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations, limited liability companies or other
business entities duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated or organized, and have
the requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation, limited
liability company or other business entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on any
of: (i) the business, properties, assets, operations, results of operations or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, or (ii) the authority or ability of the Company to perform its
obligations under this Agreement.




(b)

Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Pre-Funded Warrants and to issue the Securities in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement and the Pre-Funded Warrants by the Company and the consummation by it
of the transaction contemplated hereby, including without limitation, the
issuance of the Securities under this Agreement, have been duly authorized by
the Company’s Board of Directors or duly authorized committee thereof, do not
conflict with the Company’s Certificate of Incorporation or Bylaws (as defined
below), and do not require further consent or authorization by the Company, its
Board of Directors, except as set forth in this Agreement, or its stockholders,
(iii) this Agreement has been duly executed and delivered by the Company and
(iv) this Agreement constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (y) general principles of equity or applicable
 bankruptcy, insolvency,  reorganization,  moratorium,  liquidation  or  similar
 laws  relating  to,  or  affecting





3




--------------------------------------------------------------------------------

generally, the enforcement of creditors' rights and remedies and (z) public
policy underlying any law, rule or regulation (including any federal or states
securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as delivered to the Buyer to authorize
this Agreement and the transaction contemplated hereby. The Signing Resolutions
are valid, in full force and effect and have not been modified or supplemented
in any material respect. The Company has delivered to the Buyer a true and
correct copy of the Signing Resolutions as approved by the Board of Directors of
the Company.




(c)

Authorization of the Securities. The Purchase Shares have been duly authorized
and, upon issuance in accordance with the terms hereof, the Purchase Shares
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. The
Pre-Funded Warrants have been duly authorized by the Company and, when executed
and delivered by the Company, will be valid and binding agreements of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. The Warrant
Shares have been duly authorized and validly reserved for issuance upon exercise
of the Pre-Funded Warrants in a number sufficient to meet the current exercise
requirements. The Warrant Shares, when issued and delivered upon exercise of the
Pre-Funded Warrants in accordance therewith, shall be (i) validly issued, fully
paid and non-assessable and (ii) free from all taxes, liens and charges with
 respect to the  issuance thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.




(d)

No Conflicts. The execution, delivery and performance of this Agreement and the
Pre-Funded Warrants by the Company and the consummation by the Company of the
transaction contemplated hereby (the issuance of the Securities), does and will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
result, to the Company’s knowledge, in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation,
any Certificate of Designation, Preferences and Rights of any outstanding series
of preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively.  Neither the





4




--------------------------------------------------------------------------------

Company nor any of its Subsidiaries is in violation of any term of or is in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
violations, defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect. The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, or regulation of any governmental entity, except for
possible violations, the sanctions for which either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Except as specifically contemplated by this Agreement, reporting obligations
under the 1934 Act, or as required under the 1933 Act or applicable state
securities laws or the filing of a Listing of Additional Shares Notification
Form with the Principal Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self- regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof. Except for
the reporting obligations under the 1934 Act, all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence shall be obtained or effected on or prior to
the date hereof.




(e)

SEC Documents; Financial Statements. Since March 31, 2017, the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been  properly amended), contained any untrue statement of  a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the





5




--------------------------------------------------------------------------------

Company’s knowledge, the Company or any of its Subsidiaries are not presently
the subject of any inquiry, investigation or action by the SEC.




(f)

Absence of Certain Changes. Since March 31, 2018, there has been no material
adverse change in the business, properties, operations, financial condition or
results of operations of the Company or its Subsidiaries taken as a whole. For
purposes of this Agreement, neither a decrease in cash or cash equivalents nor
losses incurred in the ordinary course of the Company’s business shall be deemed
or considered a material adverse change. The Company has not taken any steps,
and does not currently expect to take any steps, to seek protection pursuant to
any Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.




(g)

Absence of Litigation. Other than as disclosed in the SEC Documents, to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.




(h)

Acknowledgment Regarding Buyer’s Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transaction contemplated hereby. The Company
further acknowledges that the Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transaction contemplated hereby and any advice given by the
Buyer or any of its representatives or agents in connection with this Agreement
and the transaction contemplated hereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.




(i)

Registration Statement. The Shelf Registration Statement (as defined in Section
4(a) hereof) has been declared effective by the SEC, and no stop order has been
issued or is pending or, to the knowledge of the Company, threatened by the SEC
with respect thereto. As of the date hereof, the Company has a dollar amount of
securities registered and unsold under the Shelf Registration Statement, which
is not less than the amount necessary to register the Securities on the date
hereof.




4.

COVENANTS.




(a)

Filing of Form 8-K and Prospectus Supplement. The Company agrees that it shall,
within the time required under the 1934 Act, file a Current Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby.   The Company
shall file within two (2)





6




--------------------------------------------------------------------------------

Business Days from the date hereof a prospectus supplement to the Company’s
existing shelf registration statement on Form S-3 (File No. 333-216243, the
“Shelf Registration Statement”) covering the sale of the Securities (the
“Prospectus Supplement”). The Shelf Registration Statement (including any
amendments or supplements thereto and prospectuses or prospectus supplements,
including the Prospectus Supplement, contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.




(b)

Blue Sky. The Company shall take such action, if any, as is reasonably necessary
in order to obtain an exemption for or to qualify (i) the sale of the Securities
to the Buyer under this Agreement and (ii) any subsequent sale of the Securities
by the Buyer, in each case, under applicable securities or “Blue Sky” laws of
the states of the United States in such states as is reasonably requested by the
Buyer from time to time, and shall provide evidence of any such action so taken
to the Buyer.




(c)

Listing. The Company shall promptly secure the listing of all of the Purchase
Shares and Warrant Shares upon each national securities exchange and automated
quotation system that requires an application by the Company for listing, if
any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and shall maintain such listing, so long as any other shares
of Common Stock shall be so listed. The Company shall use its commercially
reasonable efforts to maintain the Common Stock’s listing on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.




(d)

Maintenance of Registration. The Company shall, at all times while any
Pre-Funded Warrants are outstanding, use its best efforts to maintain a
registration statement covering the exercise of the Pre-Funded Warrants and the
issue and sale of the Warrant Shares such that the Warrant Shares, when issued,
will not be subject to resale restrictions under the 1933 Act except to the
extent that the Warrant Shares are owned by affiliates.




(e)

Warrant Shares Reserved. The Company shall, at all times while any Pre-Funded
Warrants are outstanding, reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of such Pre-Funded
Warrants, the number of Warrant Shares that are initially issuable and
deliverable upon the exercise of the then-outstanding Pre-Funded Warrants.




(f)

Restriction on Sales of Capital Stock. The Company, on behalf of itself and any
successor entity, agrees that it will not, for a period of 75 days after the
date of this Agreement (the “Lock-Up Period”), issue or sell any Common Stock
under the Company’s Controlled Equity Offering Sales Agreement with Cantor
Fitzgerald &Co., and further agrees that during the Lock-Up Period the Company
will not (i) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to





7




--------------------------------------------------------------------------------

purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; (ii)
file or cause to be filed any registration statement with the Commission
relating to the offering of any shares of capital stock of the Company or any
securities convertible into or exercisable or exchangeable for shares of capital
stock of the Company, other than the filing of a Registration Statement on Form
S-8 or a registration statement registering the resale of securities outstanding
as of the date hereof and disclosed as outstanding in the SEC Documents; (iii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of capital stock of the
Company, whether any such transaction described in clause (i), (ii) or (iii)
above is to be settled by delivery of shares of capital stock of the Company or
such other securities, in cash or otherwise; or (iv) publicly announce an
intention to effect any transaction specified in clause (i), (ii) or (iii). The
restrictions contained in this Section 4(f) shall not apply to (x) the
Securities to be sold hereunder, (y) the issuance by the Company of shares of
Common Stock upon the exercise of a stock option or warrant or the conversion of
a security outstanding on the date hereof and disclosed as outstanding in the
SEC Documents, or (z) the grant by the Company of stock options or other
stock-based awards, or the issuance of shares of capital stock of the Company
under any equity compensation plan of the Company as such plans are in existence
on the date hereof and described in the SEC Documents.




5.

TRANSFER AGENT INSTRUCTIONS.




All of the Purchase Shares and Pre-Funded Warrants to be issued under this
Agreement shall be issued without any restrictive legend. All of the Warrant
Shares to be issued under this Agreement shall be issued without any restrictive
legend, provided that the Company either maintains an effective registration
statement covering the exercise of the Pre-Funded Warrants and the issue and
sale of the Warrant Shares, or the Warrant Shares are issued upon a “net share
exercise” of the Pre-Funded Warrants pursuant to the terms thereof. The Company
shall issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Common Stock in the name of the Buyer for the Purchase
Shares (the “Irrevocable Transfer Agent Instructions”). The Company warrants to
the Buyer that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, will be given by the Company to the
Transfer Agent with respect to the Purchase Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement. Following exercise of the Pre-Funded
Warrants in accordance with the terms thereof, the Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue Common Stock in the name of the Buyer for the Warrants Shares.




6.

INDEMNIFICATION.




In consideration of the Buyer’s execution and delivery of is Agreement and
acquiring the Securities hereunder and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer and all





8




--------------------------------------------------------------------------------

of its affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transaction contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’  fees  and
disbursements  (the  “Indemnified Liabilities”), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in this Agreement or any
other certificate, instrument or document contemplated hereby, (b) any breach of
any covenant, agreement or obligation of the Company contained in this Agreement
or any other certificate, instrument or document contemplated hereby, or (c) any
cause of action, suit or claim brought or made against such Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other certificate, instrument or document
contemplated hereby, other than with respect to Indemnified Liabilities which
directly and primarily result from (A) a breach of any of the Buyer’s
representations and warranties, covenants or agreements contained in this
Agreement, or (B) the gross negligence, bad faith or willful misconduct of the
Buyer or any other Indemnitee. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.






7.

CERTAIN DEFINED TERMS.




For purposes of this Agreement, the following terms shall have the following
meanings:




(a)

“1933 Act” means the Securities Act of 1933, as amended.




(b)

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.




(c)

“Business Day” means any day on which the Principal Market is open for trading
during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.




(d)

“Person” means an individual or entity including any limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.




(e)

“Principal Market” means the Nasdaq Capital Market.




(f)

“SEC” means the United States Securities and Exchange Commission.





9




--------------------------------------------------------------------------------




(g)

“Transfer Agent” means the transfer agent of the Company as set forth in Section
8(f) hereof or such other person who is then serving as the transfer agent for
the Company in respect of the Common Stock.




8.

MISCELLANEOUS.






(a)

Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action  or proceeding, any claim that  it  is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.




(b)

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.




(c)

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




(d)

Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or





10




--------------------------------------------------------------------------------

enforceability of any provision of this Agreement in any other jurisdiction.




(e)

Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement. The Buyer and the Company agree that that certain Common Stock
Purchase Agreement, dated as of September 25, 2017, by and between the Company
and the Buyer is hereby terminated as of the date hereof.




(f)

Notices. Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:




































































11




--------------------------------------------------------------------------------

If to the Company:

Westwater Resources, Inc.

6950 South Potomac Street, Suite 300

Centennial, CO 80112

Telephone:

303-531-0470

Facsimile:

303-531-0519

Attention:

Christopher M. Jones, CEO

Email:

cjones@westwaterresources.net




With a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

1601 Wewatta Street, Suite 900

Denver, CO 80202

Telephone:

303-454-2449

Facsimile:

303-899-7333 Attention:

David Crandall

Email:

david.crandall@hoganlovells.com










If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:

312-658-0400

Facsimile:

312-658-4005 Attention:

Steven G. Martin

Email:

smartin@aspirecapital.com




With a copy to (which shall not constitute delivery to the Buyer):

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:

202-778-1611

Facsimile:

202-887-0763

Attention:

Martin P. Dunn, Esq. Email:

mdunn@mofo.com


























12




--------------------------------------------------------------------------------

If to the Transfer Agent:

Computershare Trust Company 480 Washington Blvd.

Jersey City, NJ 07310

Telephone:

201-680-3695

Facsimile:

201-680-4606 Attention:

Maura Stanley



Email:

Maura.Stanley@computershare.com




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.




(g)

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Buyer, including by merger or consolidation.
The Buyer may not assign its rights or obligations under this Agreement.




(h)

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(i)

Publicity. The Buyer shall have the right to approve before issuance any press
release, SEC filing or any other public disclosure made by or on behalf of the
Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transaction contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release.  The
Buyer must be provided with a copy thereof at least one

(1) Business Day prior to any release or use by the Company thereof.




(j)

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements,  certificates,  instruments  and  documents,  as  the
 other  party  may  reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the





13




--------------------------------------------------------------------------------

consummation of the transaction contemplated hereby.




(k)

Survival. The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 6 hereof and the agreements and covenants set forth in Sections
4 and 8 hereof, shall survive the execution of this Agreement and the
transaction contemplated herein or any termination of this Agreement.




(l)

No Financial Advisor, Placement Agent, Broker or Finder. The Company represents
and warrants to the Buyer that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.




(m)

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.




(n)

Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.







*   *   *   *   *





14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.










THE COMPANY:




WESTWATER RESOURCES, INC.







By:      /s/ Christopher M. Jones                      

Name:

Christopher M. Jones

Title:

Chief Executive Officer







BUYER:




ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: CHRISKO INVESTORS INC., Principal







By:      /s/ Christos Komissopoulos                  

Name:

Christos Komissopoulos

Title:

President





 




--------------------------------------------------------------------------------










Exhibit A




Form of Pre-Funded Warrant




See attached.














 


